—Appeal from order, Family Court, New York County (Jody Adams, J.), entered on or about June 20, 2001, which extended the subject child’s placement with petitioner Administration for Children’s Services for 12 months, unanimously dismissed as moot, without costs.
The appeal is moot since the extension of placement granted by the appealed order has expired and subsequent orders extending placement have been entered (see Matter of McC. Children, 279 AD2d 337 [2001]; Matter of Quincy Y., 276 AD2d 419 [2000]). Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.